PER CURIAM
Claimant appeals from an order of the Workers’ Compensation Board (Board). The employer moved to dismiss the appeal, contending that claimant did not make timely service of his notice of appeal on the Board although he did serve the Director of the Workers’ Compensation Department.
The filing and service requirements for appeals from Board orders are governed by ORS 656.298(3), which provides in material part:
"The judicial review shall be commenced by serving, by registered or certified mail, a copy of a notice of appeal on the board and on the parties who appeared in the review proceedings, and by filing with the clerk of the Court of Appeals the original notice of appeal with proof of service indorsed thereon * *
The employer relies on Zandbergen v. Johnson, 24 Or App 151, 544 P2d 587 (1976), where we held that the circuit court (which then conducted original judicial review of Board orders) did not have jurisdiction to consider an appeal if the notice was not served on the Board. Zandbergen has no bearing on how service on the Board may be accomplished. After our decision in Zandbergen, the Oregon legislature enacted Oregon Laws 1977, ch 804, p 822, which established the Workers’ Compensation Department and which placed the Board under the administrative auspices of that department. In light of the 1977 Act, we conclude that service on the Director of the Workers’ Compensation Department in the manner specified by ORS 656.298(3) is adequate service on the Board. As a matter of practice, however, service should be made on the Board.
Motion to dismiss denied.